DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEZAWA )US 2014/0253277) in view of LYOO et al (US 2016/0351321).
Regarding claim 1, TAKEZAWA teaches a coil component (Fig. 2) comprising: an element assembly (Fig. 2, 10); a coil portion (Fig. 2, 18a-19d) composed of a coil conductor (Fig. 2, 18a-19b) embedded in the element assembly (Fig. 2); and a pair of outer electrodes (Fig. 1, 14a/14b) electrically coupled to the coil conductor (Fig. 2), wherein at least one thin first conductor layer (Fig. 3, 18a-19d) and at least one thick second conductor layer (Fig. 3, v1-v10) are stacked in the coil conductor (Fig. 3), the at least one thick second conductor layer has a thickness greater than a thickness of the at least one first conductor layer (Fig. 3).  
However, TAKEZAWA fails to teach an element assembly containing a filler and a resin material and the element assembly is not fired, and the coil portion is fired.
LYOO teaches an element assembly containing a filler (UV adhesive [0106]) and a resin material ([0103]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities. 
The language, term, or phrase "the element assembly is not fired, and the coil portion is fired", is directed towards the process of making an element assembly with a coil portion.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the element assembly is not fired, and the coil portion is fired" only requires an element assembly with a coil portion, which does not distinguish the invention from TAKEZAWA, as modified by LYOO, who teaches the structure as claimed.

Regarding claim 2, TAKEZAWA, as modified by LYOO, further teaches that the at least one first conductor layer is a plurality of first conductor layers (Fig. 3), and the second conductor layer is interposed between the first conductor layers (Fig. 3).  
Regarding claim 3, TAKEZAWA, as modified by LYOO, further teaches that the at least one first conductor layer is a plurality of first conductor layers (Fig. 3), and the second conductor layer and the first conductor layers are stacked alternately, and the outermost layer is one of the first conductor layers (Fig. 3).  
Regarding claim 4, TAKEZAWA, as modified by LYOO, further teaches that a width of the first conductor layer is larger than a width of the second conductor layer (Fig. 3, 18a is wider than v1).  
Regarding claim 5, TAKEZAWA, as modified by LYOO, further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]).  
Regarding claim 6, TAKEZAWA further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]). 
However, TAKEZAWA fails to teach the covering layer having a thickness of from 3 µm to - 24 -30 µm.  
LYOO teaches the covering layer (Fig. 5F, 111a) having a thickness of from 3 µm to - 24 -30 µm ([0110] 10 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, TAKEZAWA fails to teach the claim limitations. 
LYOO teaches that a thickness of the coil conductor is from 10 µm to 500 µm ([0116] 3-50 µm).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, TAKEZAWA, as modified by LYOO, further teaches that the at least one first conductor layer is a plurality of first conductor layers (Fig. 3), and the second conductor layer and the first conductor layers are stacked alternately, and the outermost layer is one of the first conductor layers (Fig. 3, 18a/19b on outside of v layers).  
Regarding claim 9, TAKEZAWA, as modified by LYOO, further teaches that a width of the first conductor layer is larger than a width of the second conductor layer (Fig. 3, 18a is wider than v1).  
Regarding claim 10, TAKEZAWA, as modified by LYOO, further teaches that a width of the first conductor layer is larger than a width of the second conductor layer (Fig. 3, 18a is wider than v1).  
Regarding claim 11, TAKEZAWA, as modified by LYOO, further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]).  
Regarding claim 12, TAKEZAWA, as modified by LYOO, further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]).  
Regarding claim 13, TAKEZAWA, as modified by LYOO, further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]).  
Regarding claim 14, TAKEZAWA further teaches that - 25 -the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]).
However, TAKEZAWA fails to teach the covering layer having a thickness of from 3 µm to - 24 -30 µm.  
LYOO teaches the covering layer (Fig. 5F, 111a) having a thickness of from 3 µm to - 24 -30 µm ([0110] 10 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  
Regarding claim 15, TAKEZAWA further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023]).
However, TAKEZAWA fails to teach the covering layer having a thickness of from 3 µm to - 24 -30 µm.  
LYOO teaches the covering layer (Fig. 5F, 111a) having a thickness of from 3 µm to - 24 -30 µm ([0110] 10 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  
Regarding claim 16, TAKEZAWA further teaches that the coil conductor is covered with a glass layer (Fig. 2, 16c/l [0023])303030333 .
However, TAKEZAWA fails to teach the covering layer having a thickness of from 3 µm to - 24 -30 µm.  
LYOO teaches the covering layer (Fig. 5F, 111a) having a thickness of from 3 µm to - 24 -30 µm ([0110] 10 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  
Regarding claim 17, TAKEZAWA fails to teach the claim limitations. 
LYOO teaches that a thickness of the coil conductor is from 10 µm to 500 µm ([0084] Fig. 5F, 7 layer 50 µm each would bring the total to 350 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  
 Regarding claim 18, TAKEZAWA fails to teach the claim limitations.  
LYOO teaches that a thickness of the coil conductor is from 10 µm to 500 µm ([0084] Fig. 5F, 7 layer 50 µm each would bring the total to 350 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  
Regarding claim 19, TAKEZAWA fails to teach the claim limitations. 
LYOO teaches that a thickness of the coil conductor is from 10 µm to 500 µm ([0084] Fig. 5F, 7 layer 50 µm each would bring the total to 350 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  
Regarding claim 20, TAKEZAWA fails to teach the claim limitations. 
LYOO teaches that a thickness of the coil conductor is from 10 µm to 500 µm ([0084] Fig. 5F, 7 layer 50 µm each would bring the total to 350 µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LYOO to the invention of TAKEZAWA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.  

Additional Relevant Prior Art:
BANG et al (US 2014/0313005) teaches relevant art in Fig. 2-7.
KATO (US 2014/0368307) teaches relevant art in Fig. 3-6.
KARINO et al (US 2017/0125159) teaches relevant art in Fig. 3-10.
KARINO et al (US 2017/0125154) teaches relevant art in Fig. 2-3.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. The examiner notes that as shown above the additional limitations are considered to be "product by process" limitations and therefore as it is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference and as shown in the applicant specification [00122-00123] the element assembly may be formed by firing or not firing. As there is no structural difference taught this limitation, as claimed, does not overcome the rejection of record which teaches all of the claimed structure.
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848